EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into as of this 2nd day of February, 2005, by
and between Kansas City Southern, a Delaware corporation (“KCS”) and James S.
Brook, an individual (“Executive”).

WHEREAS, Executive has been offered employment by KCS and Executive desire for
KCS to continue to employ Executive on the terms and conditions set forth in
this Agreement and to provide an incentive to Executive to remain in the employ
of KCS hereafter, particularly in the event of any change in control (as herein
defined) of KCS, or Railway, thereby establishing and preserving continuity of
management of KCS.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between KCS and Executive as follows:

1. Employment. KCS hereby employs Executive as its Vice President & Comptroller
to serve at the pleasure of the Board of Directors of KCS (the “KCS Board”) and
to have such duties, powers and responsibilities as may be prescribed or
delegated from time to time by the President or other officer to whom Executive
reports, subject to the powers vested in the KCS Board and in the stockholders
of KCS. Executive shall faithfully perform his duties under this Agreement to
the best of his ability and shall devote substantially all of his working time
and efforts to the business and affairs of KCS and its affiliates.

2. Compensation.

(a) Base Compensation. KCS shall pay Executive as compensation for his services
hereunder an annual base salary at the rate approved by the KCS Compensation
Committee. Such rate shall not be reduced except as agreed by the parties or
except as part of a general salary reduction program imposed by KCS for
non-union employees and applicable to all officers of KCS, not related to a
Change of Control.

3. Benefits. During the period of his employment hereunder, KCS shall provide
Executive with coverage under such benefit plans and programs as are made
generally available to similarly situated employees of KCS, provided (a) KCS
shall have no obligation with respect to any plan or program if Executive is not
eligible for coverage thereunder, and (b) Executive acknowledges that stock
options and other stock and equity participation awards are granted in the
discretion of the KCS Board or the Compensation Committee of the KCS Board and
that Executive has no right to receive stock options or other equity
participation awards or any particular number or level of stock options or other
awards. In determining contributions, coverage and benefits under any disability
insurance policy and under any cash compensation-based plan provided to
Executive by KCS, it shall be assumed that the value of Executive’s annual
compensation, pursuant to this Agreement, is 145% of Executive’s annual base
salary. Executive acknowledges that all rights and benefits under benefit plans
and programs shall be governed by the official text of each plan or program and
not by any summary or description thereof or any provision of this Agreement
(except to the extent that this Agreement expressly modifies such benefit plans
or programs) and that KCS is not under any obligation to continue in effect or
to fund any such plan or program, except as provided in Paragraph 7 hereof.

4. Term and Termination.

The “Term” of this Agreement shall begin on the date first written above and
continue until terminated as provided in (a) through (d) of this Section 4.

(a) Termination by Executive. Executive may terminate this Agreement and his
employment hereunder by providing at least thirty (30) days advance written
notice to KCS, except that in the event of any material breach of this Agreement
by KCS, Executive may terminate this Agreement and his employment hereunder
immediately upon notice to KCS.

(b) Death or Disability. This Agreement and Executive’s employment hereunder
shall terminate automatically on the death or disability of Executive, except to
the extent employment is continued under KCS’s disability plan. For purposes of
this Agreement, Executive shall be deemed to be disabled if he qualifies for
disability benefits under KCS’s long-term disability plan.

(c) Termination by KCS For Cause. KCS may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement (except for Paragraph 7), termination “for cause”
shall mean termination based upon any one or more of the following:

(i) Any material breach of this Agreement by Executive;

(ii) Executive’s dishonesty involving Railway, KCS, or any subsidiary of Railway
or KCS;

(iii) Gross negligence or willful misconduct in the performance of Executive’s
duties as determined in good faith by the KCS Board;

(iv) Executive’s failure to substantially perform his duties and
responsibilities hereunder, including without limitation Executive’s willful
failure to follow reasonable instructions of the President or other officer to
whom Executive reports;

(v) Executive’s breach of an express employment policy of KCS or its affiliates;

(vi) Executive’s fraud or criminal activity;
(vii) Embezzlement or misappropriation by Executive.; or

(viii) Executive’s breach of his fiduciary duty to Railway, or KCS, or their
affiliates.

(d) Termination by KCS Other Than For Cause.

(i) KCS may terminate this Agreement and Executive’s employment other than for
cause immediately upon notice to Executive, and in such event, KCS shall provide
severance benefits to Executive in accordance with Paragraph 4(d)(ii) below.
Executive acknowledges and agrees that such severance benefits constitute the
exclusive remedy of Executive upon termination of employment other than for
cause. Notwithstanding any other provision of this Agreement, as a condition to
receiving such severance benefits, Executive shall execute a full release of
claims in favor of KCS and Railway and their affiliates in the form Attached
hereto as Appendix A.

(ii) Unless the provisions of Paragraph 7 of this Agreement are applicable, if
Executive’s employment is terminated under Paragraph 4(d)(i), KCS shall
continue, for a period of one (1) year following such termination, (a) to pay to
Executive as severance pay a monthly amount equal to one-twelfth (1/12th) of the
annual base salary referenced in Paragraph 2(a) above, at the rate in effect
immediately prior to termination, and, (b) to reimburse Executive for the cost
(including state and federal income taxes payable with respect to this
reimbursement) of continuing the health insurance coverage provided pursuant to
this Agreement or obtaining health insurance coverage comparable to the health
insurance provided pursuant to this Agreement, and obtaining coverage comparable
to the life insurance provided pursuant to this Agreement, unless Executive is
provided comparable health or life insurance coverage in connection with other
employment. The foregoing obligations of KCS shall continue until the end of
such one (1) year period notwithstanding the death or disability of Executive
during said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). In the year in
which termination of employment occurs, Executive shall be eligible to receive
benefits under the KCS Incentive Compensation Plan and any Executive Plan in
which Executive participates (the “Executive Plan”) (if such Plans then are in
existence and Executive was entitled to participate immediately prior to
termination) in accordance with the provisions of such plans then applicable,
and severance pay received in such year shall be taken into account for the
purpose of determining benefits, if any, under the KCS Incentive Compensation
Plan but not under the Executive Plan. After the year in which termination
occurs, Executive shall not be entitled to accrue or receive benefits under the
KCS Incentive Compensation Plan or the Executive Plan with respect to the
severance pay provided herein, notwithstanding that benefits under such plan
there are still generally available to executive employees of KCS. After
termination of employment, Executive shall not be entitled to accrue or receive
benefits under any other employee benefit plan or program, except that Executive
shall be entitled to participate in the KCS Section 401(k) and Profit Sharing
Plan and the KCS Employee Stock Ownership Plan (if KCS employees then still
participate in such plans) in the year of termination of employment only if
Executive meets all requirements of such plans for participation in such year.

5. Confidentiality and Non-Disclosure.

(a) Executive understands and agrees that he will be given Confidential
Information (as defined below) during his employment with KCS relating to the
business of KCS, Railway, and/or their affiliates, in exchange for his agreement
herein. Executive hereby expressly agrees to maintain in strictest confidence
and not to use in any way (including without limitation in any future business
relationship of Executive), publish, disclose or authorize anyone else to use,
publish or disclose in any way, any Confidential Information relating in any
manner to the business or affairs of KCS, Railway, and/or their affiliates.
Executive agrees further not to remove or retain any figures, calculations,
letters, documents, lists, papers, or copies thereof, which embody Confidential
Information of KCS, Railway, and/or their affiliates, and to return, prior to
Executive’s termination of employment for any reason, any such information in
Executive’s possession. If Executive discovers, or comes into possession of, any
such information after his termination he shall promptly return it to KCS.
Executive acknowledges that the provisions of this paragraph are consistent with
KCS’s policies and procedures to which Executive, as an employee of KCS, is
bound.

(b) For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, information in the possession of, prepared by, obtained by,
compiled by, or that is used by KCS, Railway, or their affiliates or customers
and (i) is proprietary to, about, or created by KCS, Railway, or their
affiliates or customers; (ii) gives KCS, Railway, or their affiliates or
customers some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of KCS,
Railway, or their affiliates or customers; and (iii) is not typically disclosed
by KCS, Railway, or their affiliates or customers, or known by persons who are
not employed by KCS, Railway, or their affiliates or customers. Without in any
way limiting the foregoing and by way of example, Confidential Information shall
include: information pertaining to KCS’s, Railway’s, or their affiliates’
business operations such as financial and operational information and data,
operational plans and strategies, business and marketing strategies, pricing
information, plans for various products and services, and acquisition and
divestiture planning.

(c) In the event of any breach of this Paragraph 5 by Executive, Railway shall
be entitled to terminate any and all remaining severance benefits under
Paragraph 4(d)(ii) and shall be entitled to pursue such other legal and
equitable remedies as may be available. Executive acknowledges, understands and
agrees that KCS, Railway, and/or their affiliates will suffer immediate and
irreparable harm if Executive fails to comply with any of his obligations under
Paragraph 5 of this Agreement, and that monetary damages alone will be
inadequate to compensate KCS, Railway, or their affiliates for such breach.
Accordingly, Executive agrees that KCS, Railway, and/or their affiliates shall,
in addition to any other remedies available to it at law or in equity, be
entitled to temporary, preliminary, and permanent injunctive relief and specific
performance to enforce the terms of Paragraph 5 without the necessity of proving
inadequacy of legal remedies or irreparable harm or posting bond.

6. Duties Upon Termination; Survival.

(a) Duties. Upon termination of this Agreement by KCS or Executive for any
reason, Executive shall immediately sign such written resignations from all
positions as an officer, director or member of any committee or board of KCS,
and Railway and all direct and indirect subsidiaries and affiliates of KCS and
Railway as may be requested by KCS and shall sign such other documents and
papers relating to Executive’s employment, benefits and benefit plans as KCS may
reasonably request.

(b) Survival. The provisions of Paragraphs 5, 6(a) and 7 of this Agreement shall
survive any termination of this Agreement by KCS, Railway or Executive, and the
provisions of Paragraph 4(d)(ii) shall survive any termination of this Agreement
by KCS under Paragraph 4(d)(i).

7. Continuation of Employment Upon Change in Control.

(a) Continuation of Employment. Subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control (as defined in Paragraph 7(d))
at any time during the term of this Agreement, Executive agrees to remain in the
employ of KCS for a period of three years (the “Three Year Period”) from the
date of such Change in Control (the “Control Change Date”). KCS agrees to
continue to employ Executive for the Three Year Period. During the Three Year
Period, (i) the Executive’s position (including offices, titles, reporting
requirements and responsibilities), authority and duties shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 12 month period immediately before
the Control Change Date and (B) the Executive’s services shall be performed at
the location where Executive was employed immediately before the Control Change
Date or at any other location less than 40 miles from such former location.
During the Three Year Period, KCS shall continue to pay to Executive an annual
base salary on the same basis and at the same intervals as in effect prior to
the Control Change Date at a rate not less than 12 times the highest monthly
base salary paid or payable to the Executive by KCS in respect of the 12-month
period immediately before the Control Change Date.

(b) Benefits. During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
KCS plans (together, the “Specified Benefits”) in existence, and in accordance
with the terms thereof, at the Control Change Date:

(i) any benefit plan, and trust fund associated therewith, related to: (A) life,
health, dental, disability, accidental death and dismemberment insurance or
accrued but unpaid vacation time; (B) profit sharing, thrift or deferred savings
(including deferred compensation, such as under Sec. 401(k) plans);
(C) retirement or pension benefits; (D) ERISA excess benefits and similar plans
and (E) tax favored employee stock ownership (such as under ESOP, and Employee
Stock Purchase programs); and

(ii) any other benefit plans hereafter made generally available to executives of
Executive’s level or to the employees of KCS generally.

In addition, KCS shall use its best efforts to cause all outstanding options
held by Executive under any stock option plan of KCS or its affiliates to become
immediately exercisable on the Control Change Date and to the extent that such
options are not vested and are subsequently forfeited, the Executive shall
receive a lump-sum cash payment within 5 days after the options are forfeited
equal to the difference between the fair market value of the shares of stock
subject to the non-vested, forfeited options determined as of the date such
options are forfeited and the exercise price for such options. During the Three
Year Period Executive shall be entitled to participate, on the basis of his
executive position, in any incentive compensation plan of KCS, in accordance
with the terms thereof at the Control Change Date; provided that if under KCS’s
programs or Executive’s Employment Agreement in existence immediately prior to
the Control Change Date, there are written limitations on participation for a
designated time period in any incentive compensation plan, such limitations
shall continue after the Control Change Date to the extent so provided for prior
to the Control Change Date.

If the amount of contributions or benefits with respect to the Specified
Benefits or any incentive compensation is determined on a discretionary basis
under the terms of the Specified Benefits or any incentive compensation plan
immediately prior to the Control Change Date, the amount of such contributions
or benefits during the Three-Year Period for each of the Specified Benefits
shall not be less than the average annual contributions or benefits for each
Specified Benefit for the three plan years ending prior to the Control Change
Date and, in the case of any incentive compensation plan, the amount of the
incentive compensation during the Three Year Period shall not be less than 75%
of the maximum that could have been paid to the Executive under the terms of the
incentive compensation plan.

(c) Payment. With respect to any plan or agreement under which Executive would
be entitled at the Control Change Date to receive Specified Benefits or
incentive compensation as a general obligation of KCS which has not been
separately funded (including specifically, but not limited to, those referred to
under Paragraph 7(b)(i)(D) above), Executive shall receive within five (5) days
after such date full payment in cash of all amounts to which he is then entitled
thereunder.

(d) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if:

(i) for any reason at any time less than seventy-five percent (75%) of the
members of the KCS Board shall be individuals who fall into any of the following
categories: (A) individuals who were members of the KCS Board on the date of the
Agreement; or (B) individuals whose election, or nomination for election by
KCS’s stockholders, was approved by a vote of at least seventy-five percent
(75%) of the members of the KCS Board then still in office who were members of
the KCS Board on the date of the Agreement; or (C) individuals whose election,
or nomination for election, by KCS’s stockholders, was approved by a vote of at
least seventy-five percent (75%) of the members of the KCS Board then still in
office who were elected in the manner described in (A) or (B) above, or

(ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than KCS shall have
become after September 18, 1997, according to a public announcement or filing,
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of KCS, or Railway representing thirty
percent (30%) (or, with respect to Paragraph 7(c) hereof, 40%) or more
(calculated in accordance with Rule 13d-3) of the combined voting power of KCS’s
or Railway’s or then outstanding voting securities; or

(iii) the stockholders of Railway or KCS shall have approved a merger,
consolidation or dissolution of Railway or KCS or a sale, lease, exchange or
disposition of all or substantially all of Railway’s or KCS’s assets, if persons
who were the beneficial owners of the combined voting power of Railway’s or
KCS’s voting securities immediately before any such merger, consolidation,
dissolution, sale, lease, exchange or disposition do not immediately thereafter,
beneficially own, directly or indirectly, in substantially the same proportions,
more than 60% of the combined voting power of any corporation or other entity
resulting from any such transaction.

(e) Termination After Control Change Date. Notwithstanding any other provision
of this Paragraph 7, at any time after the Control Change Date, KCS may
terminate the employment of Executive (the “Termination”), but unless such
Termination is for Cause as defined in subparagraph (g) or for disability,
within five (5) days of the Termination KCS shall pay to Executive his full base
salary through the Termination, to the extent not theretofore paid, plus a lump
sum amount (the “Special Severance Payment”) equal to the product of: (i) 160%
of his annual base salary specified in Paragraph 7(a) multiplied by (ii) Two;
and Specified Benefits (excluding any incentive compensation) to which Executive
was entitled immediately prior to Termination shall continue until the end of
the 3-year period (“Benefits Period”) beginning on the date of Termination. If
any plan pursuant to which Specified Benefits are provided immediately prior to
Termination would not permit continued participation by Executive after
Termination, then KCS shall pay to Executive within five (5) days after
Termination a lump sum payment equal to the amount of Specified Benefits
Executive would have received under such plan if Executive had been fully vested
in the average annual contributions or benefits in effect for the three plan
years ending prior to the Control Change Date (regardless of any limitations
based on the earnings or performance of KCS, or Railway) and a continuing
participant in such plan to the end of the Benefits Period. Following the end of
the Benefits Period, KCS shall continue to provide to the Executive and the
Executive’s family the following benefits (“Post-Period Benefits”): (1) prior to
the Executive’s attainment of age sixty (60), health, prescription and dental
benefits equivalent to those then applicable to active peer executives of KCS)
and their families, as the same may be modified from time to time, and (2)
following the Executive’s attainment of age sixty (60) (and without regard to
the Executive’s period of service with KCS) health and prescription benefits
equivalent to those then applicable to retired peer executives of KCS and their
families immediately prior to the Change of Control. The cost to the Executive
of such Post-Period Benefits shall not exceed the cost of such benefits to
active or retired (as applicable) peer executives immediately prior to the
Change of Control. Notwithstanding the preceding two sentences of this
Paragraph 7(e), if the Executive is covered under any health, prescription or
dental plan provided by a subsequent employer, then the corresponding type of
plan coverage (i.e., health, prescription or dental), required to be provided as
Post-Period Benefits under this Paragraph 7(e) shall cease. The Executive’s
rights under this Paragraph 7(e) shall be in addition to, and not in lieu of,
any post-termination continuation coverage or conversion rights the Executive
may have pursuant to applicable law, including without limitation continuation
coverage required by Section 4980 of the Code. Nothing in this Paragraph 7(e)
shall be deemed to limit in any manner the reserved right of KCS, in its sole
and absolute discretion, to at any time amend, modify or terminate health,
prescription or dental benefits for active or retired employees generally.

(f) Resignation After Control Change Date. In the event of a Change in Control
as defined in Paragraph 7(d), thereafter, upon good reason (as defined below),
Executive may, at any time during the three-year period following the Change in
Control, in his sole discretion, on not less than thirty (30) days’ written
notice (the “Notice of Resignation”) to the Secretary of KCS and effective at
the end of such notice period, resign his employment with KCS (the
“Resignation”). Within five (5) days of such a Resignation, KCS shall pay to
Executive his full base salary through the effective date of such Resignation,
to the extent not theretofore paid, plus a lump sum amount equal to the Special
Severance Payment (computed as provided in the first sentence of Paragraph 7(e),
except that for purposes of such computation all references to “Termination”
shall be deemed to be references to “Resignation”). Upon Resignation of
Executive, Specified Benefits to which Executive was entitled immediately prior
to Resignation shall continue on the same terms and conditions as provided in
Paragraph 7(e) in the case of Termination (including equivalent payments
provided for therein), and Post-Period Benefits shall be provided on the same
terms and conditions as provided in Paragraph 7(e) in the case of Termination.
For purposes of this Agreement, “good reason” means any of the following:

(i) the assignment of the Executive of any duties inconsistent in any respect
with the Executive’s position (including offices, titles, reporting requirements
or responsibilities), authority or duties as contemplated by Section 7(a)(i), or
any other action by KCS which results in a diminution or other material adverse
change in such position, authority or duties;

(ii) any failure by KCS to comply with any of the provisions of Paragraph 7;

(iii) KCS’s requiring the Executive to be based at any office or location other
than the location described in Section 7(a)(ii);

(iv) any other material adverse change to the terms and conditions of the
Executive’s employment; or

(v) any purported termination by KCS of the Executive’s employment other than as
expressly permitted by this Agreement (any such purported termination shall not
be effective for any other purpose under this Agreement).

A passage of time prior to delivery of the Notice of Resignation or a failure by
the Executive to include in the Notice of Resignation any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive under this Agreement or preclude the Executive from asserting such
fact or circumstance in enforcing rights under this Agreement.

(g) Termination for Cause After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by KCS “for cause.” Cause means commission by the
Executive of any felony or willful breach of duty by the Executive in the course
of the Executive’s employment; except that Cause shall not mean:

(i) bad judgment or negligence;

(ii) any act or omission believed by the Executive in good faith to have been in
or not opposed to the interest of KCS or Railway (without intent of the
Executive to gain, directly or indirectly, a profit to which the Executive was
not legally entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the KCS Board that the Executive met the applicable standard
of conduct for indemnification or reimbursement under KCS’s by-laws, any
applicable indemnification agreement, or applicable law, in each case in effect
at the time of such act or omission; or

(iv) any act or omission with respect to which Notice of Termination of the
Executive is given, more than 12 months after the earliest date on which any
member of the KCS Board, not a party to the act or omission, knew or should have
known of such act or omission.

Any Termination of the Executive’s employment by KCS for Cause shall be
communicated to the Executive by Notice of Termination.

(h) Gross-up for Certain Taxes. If it is determined (by the reasonable
computation of KCS’s independent auditors, which determinations shall be
certified to by such auditors and set forth in a written certificate
(“Certificate”) delivered to the Executive) that any benefit received or deemed
received by the Executive from Railway, or KCS pursuant to this Agreement or
otherwise (collectively, the “Payments”) is or will become subject to any excise
tax under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (such excise tax and all such similar
taxes collectively, “Excise Taxes”), then KCS shall, immediately after such
determination, pay the Executive an amount (the “Gross-up Payment”) equal to the
product of:

(i) the amount of such Excise Taxes; multiplied by
(ii) the Gross-up Multiple (as defined in Paragraph 7(k)).

The Gross-up Payment is intended to compensate the Executive for the Excise
Taxes and any federal, state, local or other income or excise taxes or other
taxes payable by the Executive with respect to the Gross-up Payment.

KCS shall cause the preparation and delivery to the Executive of a Certificate
upon request at any time. KCS shall, in addition to complying with this
Paragraph 7(h), cause all determinations and certifications under Paragraphs
7(h)-(o) to be made as soon as reasonably possible and in adequate time to
permit the Executive to prepare and file the Executive’s individual tax returns
on a timely basis.

(i) Determination by the Executive.

(i) If KCS shall fail (A) to deliver a Certificate to the Executive or (B) to
pay to the Executive the amount of the Gross-up Payment, if any, within 14 days
after receipt from the Executive of a written request for a Certificate, or if
at any time following receipt of a Certificate the Executive disputes the amount
of the Gross-up Payment set forth therein, the Executive may elect to demand the
payment of the amount which the Executive, in accordance with an opinion of
counsel to the Executive (“Executive Counsel Opinion”), determines to be the
Gross-up Payment. Any such demand by the Executive shall be made by delivery to
KCS of a written notice which specifies the Gross-up Payment determined by the
Executive and an Executive Counsel Opinion regarding such Gross-up Payment (such
written notice and opinion collectively, the “Executive’s Determination”).
Within 14 days after delivery of the Executive’s Determination to KCS, KCS shall
either: (A) pay the Executive the Gross-up Payment set forth in the Executive’s
Determination (less the portion of such amount, if any, previously paid to the
Executive by KCS) or (B) deliver to the Executive a Certificate specifying the
Gross-up Payment determined by KCS’s independent auditors, together with an
opinion of KCS’s counsel (“KCS Counsel Opinion”), and pay the Executive the
Gross-up Payment specified in such Certificate. If for any reason KCS fails to
comply with clause (B) of the preceding sentence, the Gross-up Payment specified
in the Executive’s Determination shall be controlling for all purposes.

(ii) If the Executive does not make a request for, and KCS does not deliver to
the Executive, a Certificate, KCS shall, for purposes of Paragraph 7(j), be
deemed to have determined that no Gross-up Payment is due.

(j) Additional Gross-up Amounts. If, despite the initial conclusion of KCS
and/or the Executive that certain Payments are neither subject to Excise Taxes
nor to be counted in determining whether other Payments are subject to Excise
Taxes (any such item, a “Non-Parachute Item”), it is later determined (pursuant
to subsequently-enacted provisions of the Code, final regulations or published
rulings of the IRS, final IRS determination or judgment of a court of competent
jurisdiction or KCS’s independent auditors) that any of the Non-Parachute Items
are subject to Excise Taxes, or are to be counted in determining whether any
Payments are subject to Excise Taxes, with the result that the amount of Excise
Taxes payable by the Executive is greater than the amount determined by KCS or
the Executive pursuant to Paragraph 7(h) or Paragraph 7(i), as applicable, then
KCS shall pay the Executive an amount (which shall also be deemed a Gross-up
Payment) equal to the product of:

(i) the sum of (A) such additional Excise Taxes and (B) any interest, fines,
penalties, expenses or other costs incurred by the Executive as a result of
having taken a position in accordance with a determination made pursuant to
Paragraph 7(h); multiplied by

(ii) the Gross-up Multiple.

(k) Gross-up Multiple. The Gross-up Multiple shall equal a fraction, the
numerator of which is one (1.0), and the denominator of which is one (1.0) minus
the sum, expressed as a decimal fraction, of the rates of all federal, state,
local and other income and other taxes and any Excise Taxes applicable to the
Gross-up Payment; provided that, if such sum exceeds 0.8, it shall be deemed
equal to 0.8 for purposes of this computation. (If different rates of tax are
applicable to various portions of a Gross-up Payment, the weighted average of
such rates shall be used.)

(l) Opinion of Counsel. “Executive Counsel Opinion” means a legal opinion of
nationally recognized executive compensation counsel that there is a reasonable
basis to support a conclusion that the Gross-up Payment determined by the
Executive has been calculated in accord with this Paragraph 7 and applicable
law. “Company Counsel Opinion” means a legal opinion of nationally recognized
executive compensation counsel that (i) there is a reasonable basis to support a
conclusion that the Gross-up Payment set forth in the Certificate of KCS’s
independent auditors has been calculated in accord with this Paragraph 7 and
applicable law, and (ii) there is no reasonable basis for the calculation of the
Gross-up Payment determined by the Executive.

(m) Amount Increased or Contested. The Executive shall notify KCS in writing of
any claim by the IRS or other taxing authority that, if successful, would
require the payment by KCS of a Gross-up Payment. Such notice shall include the
nature of such claim and the date on which such claim is due to be paid. The
Executive shall give such notice as soon as practicable, but no later than 10
business days, after the Executive first obtains actual knowledge of such claim;
provided, however, that any failure to give or delay in giving such notice shall
affect KCS’s obligations under this Paragraph 7 only if and to the extent that
such failure results in actual prejudice to KCS. The Executive shall not pay
such claim less than 30 days after the Executive gives such notice to KCS (or,
if sooner, the date on which payment of such claim is due). If KCS notifies the
Executive in writing before the expiration of such period that it desires to
contest such claim, the Executive shall:

(i) give KCS any information that it reasonably requests relating to such claim;

(ii) take such action in connection with contesting such claim as KCS reasonably
requests in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by KCS;

(iii) cooperate with KCS in good faith to contest such claim; and

(iv) permit KCS to participate in any proceedings relating to such claim;
provided, however, that KCS shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including related interest and
penalties, imposed as a result of such representation and payment of costs and
expenses. Without limiting the foregoing, KCS shall control all proceedings in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner. The Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as KCS shall determine;
provided, however, that if KCS directs the Executive to pay such claim and sue
for a refund, KCS shall advance the amount of such payment to the Executive, on
are interest-free basis and shall indemnify the Executive, on an after-tax
basis, for any Excise Tax or income tax, including related interest or
penalties, imposed with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. KCS’s control of
the contest shall be limited to issues with respect to which a Gross-up Payment
would be payable. The Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the IRS or other taxing authority.

(n) Refunds. If, after the receipt by the Executive of an amount advanced by KCS
pursuant to Paragraph 7(m), the Executive receives any refund with respect to
such claim, the Executive shall (subject to KCS’s complying with the
requirements of Paragraph 7(m)) promptly pay KCS the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by KCS
pursuant to Paragraph 7(m), a determination is made that the Executive shall not
be entitled to a full refund with respect to such claim and KCS does not notify
the Executive in writing of its intent to contest such determination before the
expiration of 30 days after such determination, then the applicable part of such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-up
Payment required to be paid. Any contest of a denial of refund shall be
controlled by Paragraph 7(m).

(o) Expenses. If any dispute should arise under this Agreement after the Control
Change Date involving an effort by Executive to protect, enforce or secure
rights or benefits claimed by Executive hereunder, KCS shall pay (promptly upon
demand by Executive accompanied by reasonable evidence of incurrence) all
reasonable expenses (including attorneys’ fees) incurred by Executive in
connection with such dispute, without regard to whether Executive prevails in
such dispute except that Executive shall repay KCS any amounts so received if a
court having jurisdiction shall make a final, non-appealable determination that
Executive acted frivolously or in bad faith by such dispute. To assure Executive
that adequate funds will be made available to discharge KCS’s obligations set
forth in the preceding sentence, KCS has established a trust and upon the
occurrence of a Change in Control shall promptly deliver to the trustee of such
trust to hold in accordance with the terms and conditions thereof that sum which
the KCS Board shall have determined is reasonably sufficient for such purpose.

(p) Prevailing Provisions. On and after the Control Change Date, the provisions
of this Paragraph 7 shall control and take precedence over any other provisions
of this Agreement which are in conflict with or address the same or a similar
subject matter as the provisions of this Paragraph 7.

8. Mitigation and Other Employment. After a termination of Executive’s
employment pursuant to Paragraph 4(d)(i) or a Change in Control as defined in
Paragraph 7(d), Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and except as otherwise specifically provided in Paragraph 4(d)(ii) with respect
to health and life insurance and in Paragraph 7(e) with respect to health,
prescription and dental benefits, no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits to which Executive is entitled hereunder. Such amounts or
benefits payable to Executive under this Agreement shall not be treated as
damages but as severance compensation to which Executive is entitled because
Executive’s employment has been terminated.

9. Notice. Notices and all other communications to either party pursuant to this
Agreement shall be in writing and shall be deemed to have been given when
personally delivered, delivered by facsimile or deposited in the United States
mail by certified or registered mail, postage prepaid, addressed to KCS at 427
West 12th Street, Kansas City, Missouri 64105, Attention: Secretary, or, in the
case of the Executive, to him at 12404 Aberdeen, Leewood Kansas, 66209, or to
such other address as a party shall designate by notice to the other party.

10. Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in writing signed by Executive, and the President of KCS. No waiver by any
party hereto at any time of any breach by another party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.

11. Successors in Interest. The rights and obligations of KCS under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of KCS, regardless of the
manner in which such successors or assigns shall succeed to the interest of KCS
hereunder, and this Agreement shall not be terminated by the voluntary or
involuntary dissolution of KCS or Railway or by any merger or consolidation or
acquisition involving KCS or Railway, or upon any transfer of all or
substantially all of KCS’s or Railway’s assets, or terminated otherwise than in
accordance with its terms. In the event of any such merger or consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the surviving corporation or the corporation or
other person to which such assets shall be transferred. Neither this Agreement
nor any of the payments or benefits hereunder may be pledged, assigned or
transferred by Executive either in whole or in part in any manner, without the
prior written consent of KCS.

12. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

13. Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.

14. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and terminates and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the terms of Executive’s employment or severance
arrangements.

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement as of the 2nd day of February, 2005.

KANSAS CITY SOUTHERN

By: /s/ Michael R. Haverty .

Michael R. Haverty, Chairman, President, and CEO

EXECUTIVE

/s/ James S. Brook         .

James S. Brook

1

Appendix A

WAIVER AND RELEASE

In consideration of the benefits described in the Employment Agreement, I do
hereby fully waive all claims and release Kansas City Southern (KCS), and its
affiliates, parents, subsidiaries, successors, assigns, directors and officers,
fiduciaries, employees and agents, as well as any employee benefit plans from
liability and damages related in any way to any claim I may have against or KCS.
This waiver and release includes, but is not limited to all claims, causes of
action and rights under Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended; the Civil Rights Act of 1866; the American with Disabilities Act of
1990; the Rehabilitation Act of 1973; the Older Workers Benefit Protection Act
of 1990; the Employee Retirement Income Security Act of 1974, as amended; the
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act; the Federal Employers Liability Act; the Railway Labor Act, including
bumping rights, rights to file a grievance, rights to a hearing (whether before
any company official, any system, group, regional or special adjustment board,
the National Railroad Adjustment Board, or any other entity), and any rights to
arbitration thereunder; the Missouri Human Rights Act, the Kansas Act Against
Discrimination, the Kansas and Missouri Workers’ Compensation acts, and all
local state and federal statutes and regulations; all claims arising from labor
protective conditions imposed by the Interstate Commerce Commission or the
Surface Transportation Board; all any KCSR incentive or benefit plan or program,
and any rights under any collective bargaining agreement, including seniority
rights, bumping rights and reinstatement rights, rights to file or assert a
grievance or other complaint, rights to a hearing, or rights to arbitration
under such agreement; and all rights under common law such as breach of
contract, tort or personal injury of any sort.

I understand that this Agreement and Release also precludes me from recovering
any relief as a result of any lawsuit, grievance or claims brought on my behalf
and arising out of my employment or resignation of, or separation from
employment, provided that nothing in this Agreement and this Release may affect
my entitlement, if any, to workers’ compensation or unemployment compensation.
Additionally, nothing in this Agreement and Release prohibits me from
communications with, filing a complaint with, or full cooperation in the
investigations of, any governmental agency on matters within their
jurisdictions. However, as stated above, this Agreement and Release does
prohibit me from recovering any relief, including monetary relief, as a result
of such activities.

If any term, provision, covenant, or restriction of this Agreement and Release
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of this Agreement and Release and the other terms,
provisions, covenants and restrictions hereof shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. I understand
and agree that, in the event of breach by me of any of the terms and conditions
of this Agreement and Release, the Railway will be entitled to recover all costs
and expenses as a result of my breach, including but not limited to, reasonable
attorneys’ fees and costs.

I have read this Agreement and Release and I understand all of its terms. I
enter into and sign this Agreement and Release knowingly and voluntarily, with
full knowledge of what it means.

         
/s/ James S. Brook
      February 2, 2005
 
       
Employee Signature
      Date
 
       
James S. Brook
      (Contained within Original)
 
       
Employee Name (Please Print)
      Social Security Number



2